On March 24, 1995, it was ordered that Duane Burchill be punished by imprisonment in the Montana State Prison as follows: 1. On Count I: Robbery (Felony) that the said defendant is hereby sentenced for the term of forty (40) years. 2. On Count II: Assault (Felony) that the said defendant is hereby sentenced for the term of ten (10) years to run concurrently with the sentence received in Count I of this criminal cause. 3. Defendant shall receive credit for time spent in the Yellowstone County Detention Facility at Billings, Montana, for 163 days. It is further ordered that the defendant shall pay to the Clerk of District Court the sum of Twenty Dollars ($20.00) for this conviction pursuant to statute 46-18-236, Montana Code Annotated. The Clerk of District Court is hereby ordered to deliver the said sum of Twenty Dollars ($20.00) to the Treasurer of this County. The defendant is further notified that the law imposed upon him the duty to pay a supervisory fee of One Hundred Twenty Dollars ($120.00) a year prorated at Ten Dollars ($10.00) a month for the number of months that he is hereunder Supervision. This fee is payable to the Clerk of Court.
On October 19, 1995, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Jack Sands, attorney from Billings. The state was represented by Josh VanDeWetering, Deputy County Attorney from Billings.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
*80DATED this 1st day of November, 1995.
The Sentence Review Division does not find the defendant’s explanation that he was not an active participant in the crime of robbery credible, and a reduction of the sentence is not warranted.
Thus, after careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 19th day of October, 1995.
Hon. John Warner, Chairman, Hon. Ted O. Lympus, Member, Hon. Jeffrey M. Sherlock, Member.
The Sentence Review Board wishes to thank Jack Sands, attorney from Billings, for representing Mr. Burchill in this matter and also to Josh VanDeWetering, Deputy County Attorney from Billings, for representing the State.